Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 11/30/2020.
3.	Claims 1-20 are currently pending in this Office action.  

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this examiner’s amendment was given by Mr. Andrew Aubert during the interviews that took place on 02/22/2021 and 02/26/2021.
6.	The application has been amended as follows in view of expediting allowance: 
	-	Rewrite claims 1, 2, 5, 7, and 13 as follows:
Claim 1. (Currently Amended)  A computer-implemented method comprising:
receiving, by one or more computer processor(s), a historical parking factors data set;
training, by the one or more computer processor(s), a time to park algorithm based, at least in part, on the historical parking factors data set;
receiving, by the one or more computer processor(s), a target destination data set, where the target destination data set includes a route to a target destination for a vehicle;
 by the one or more computer processor(s), a parking factors data set, where the parking factors data set includes parking factors along the route to the target destination and at the target destination;
determining, by the one or more computer processor(s), an estimated time of arrival at the target destination for the vehicle by traversing the route based, at least in part, on the parking factors data set;
determining, by the one or more computer processor(s), an approximate time to park based, at least in part, on the time to park algorithm, with the time to park algorithm using the parking factors data set and the estimated time of arrival as inputs to determine
outputting, by the one or more computer processor(s), to a computer display, a combined arrival and park time based on the estimated time of arrival and the approximate time to park; and
responsive to the vehicle parking at the target destination, updating, by the one or more computer processor(s), the time to park algorithm based, at least in part, on parking factors present prior to the vehicle parking at the target destination.

Claim 2.  (Currently Amendment)  The method of claim 1, further comprising:
displaying, by the one or more computer processor(s), on a graphical user interface, the estimated quantity of time required to locate and park at an available parking space near the target destination.
Claim 5.  (Currently Amendment)  The method of claim 1, further comprising:
selecting, by the one or more computer processor(s), a time to park estimation feature for a target destination.

Claim 7.  (Currently Amendment)  A computer program product comprising:
a machine readable storage device; and
computer code stored on the machine readable storage device, with the computer code including instructions for causing a processor(s) set to perform operations including the following:
	receiving a historical parking factors data set,
training a time to park algorithm based, at least in part, on the historical parking factors data set,
receiving a target destination data set, where the target destination data set includes a route to a target destination for a vehicle,
querying, from a parking factors server, a parking factors data set, where the parking factors data set includes parking factors along the route to the target destination and at the target destination,
determining an approximate time to park based, at least in part, on the time to park algorithm, with the time to park algorithm using the parking factors data set and the estimated time of arrival as inputs to determine
outputting, to a computer display, a combined arrival and park time based on the estimated time of arrival and the approximate time to park, and
responsive to the vehicle parking at the target destination, updating the time to park algorithm based, at least in part, on parking factors present prior to the vehicle parking at the target destination.

Claim 13. (Currently Amendment)  A computer system comprising:
a processor(s) set; 
a machine readable storage device; and
computer code stored on the machine readable storage device, with the computer code including instructions for causing the processor(s) set to perform operations including the following:
	receiving a historical parking factors data set,
training a time to park algorithm based, at least in part, on the historical parking factors data set,
receiving a target destination data set, where the target destination data set includes a route to a target destination for a vehicle,
querying, from a parking factors server, a parking factors data set, where the parking factors data set includes parking factors along the route to the target destination and at the target destination,
determining an approximate time to park based, at least in part, on the time to park algorithm, with the time to park algorithm using the parking factors data set and the estimated time of arrival as inputs to determine
outputting, to a computer display, a combined arrival and park time based on the estimated time of arrival and the approximate time to park, and
responsive to the vehicle parking at the target destination, updating the time to park algorithm based, at least in part, on parking factors present prior to the vehicle parking at the target destination.

Allowable Subject Matter
7.	Claims 1-20 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1-20, the prior art fails to disclose or make obvious a computer system, a computer program product, or a computer-implemented method comprising, in addition to the other recited features of the claim, the features of receiving and training a time to park algorithm based, by one or more computer processor(s) a historical parking factors data set; receiving a target destination data set, querying, from a parking factors server, a parking factors data set, where the parking factors data set includes parking factors along the route to the target destination and at the target destination; determining an estimated time of arrival at the target destination for the vehicle by traversing the route based, determining an approximate time to park based, at least in part, on the time to park algorithm with the time to park algorithm using the parking factors data set and the estimated time of arrival as inputs to determine an estimated quantity of time required to locate and park at an available parking space near the target .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/MONICA M PYO/Primary Examiner, Art Unit 2161